                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                              CASE NO. 3:17-CV-429-DCK

 AXXON INTERNATIONAL, LLC,                               )
                                                         )
                  Plaintiff,                             )
                                                         )
    v.                                                   )       ORDER
                                                         )
 GLOBECORE GMBH, and                                     )
 GC EQUIPMENT, LLC,                                      )
                                                         )
                  Defendants.                            )
                                                         )

         THIS MATTER IS BEFORE THE COURT regarding the parties’ “Status Report”

(Document No. 90) filed January 20, 2021 and scheduling concerns. The parties have consented

to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and immediate review is

appropriate.

         By their Status Report, the parties indicate they are ready to proceed to trial; however, they

suggest that the current trial setting of February 16, 2021 be extended to allow for additional

settlement discussions. (Document No. 90). Based on the parties’ Report and the record of this

case, the undersigned finds good cause to re-set the trial of this matter and commends the parties’

efforts to reach a settlement agreement.

         IT IS, THEREFORE, ORDERED that the parties shall file another Status Report, or a

Notice Of Settlement, on or before March 17, 2021.

         IT IS FURTHER ORDERED the Court, if necessary, will hold a Pretrial Conference on

April 15, 2021, and a Trial beginning on or about May 10, 2021.




           Case 3:17-cv-00429-DCK Document 91 Filed 01/22/21 Page 1 of 2
SO ORDERED.


               Signed: January 22, 2021




                                      2
 Case 3:17-cv-00429-DCK Document 91 Filed 01/22/21 Page 2 of 2
